DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/20201 has been entered.
 
Claims Status
	Claim 1 was amended.  Claims 1-11 are pending before the Office.

Response to Arguments
Applicant’s arguments, see pgs. 4-5, filed 3/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Friedman et al. (US 2005/0177057).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (US 2005/0177057).
Regarding claim 1, Friedman et al. disclose a portable sampling device for collecting aerosol particles in a stream of exhaled breath (see Abstract and [0024] which states the device is portable and about the size of a ream of paper) comprising:
an inlet (Fig. 1, #12/14 and [0025]) and an outlet (a number of openings in the flow path can be identified as an outlet such as the openings in 56 shown in Fig. 5);
a housing (Fig. 1 shows a housing of the device);
a collecting device holder removably arranged at least partially inside the housing (Fig. 4, # 48, it is located in the housing, it is a cartridge that can hold multiple collecting devices 22 and is removable at the end of the test per [0015] and [0051]);
wherein the sampling device is dimensioned to fit in the hand of the user ([0024] states that the device is portable and is the size of a standard ream of notebook paper which makes it possible to hold in the hand, contrast to the previous cited Cistoni reference which showed a briefcase sized device); 
wherein the housing and holder are arranged to guide the stream of exhaled breath through the device from the inlet to the outlet (the identified housing holds the holder and therefore is designed to guide the stream to the holder and on to the collecting device);
wherein the collecting device holder comprises at least two flow paths in fluid connection with the inlet (Fig. 4 shows 48 includes 5 fluid flow paths which are in fluid connection with the inlet 12/14 via manifold 28 which is connected to 12/14);
wherein a collecting device is arranged in each flow path, each collecting device being adapted to collect the aerosol particles in the exhaled breath (Fig. 4 shows 5 collecting devices 22 in each flow path 50 of part 48, 22 collects the entire breath sample including aerosols; [0044] describes some options for collecting devices 22);
wherein the collecting device has a diameter smaller than the flow path diameter ([0044] says 22 can be designed to fit any size requirement, and based on the images shown in Fig. 1, 2, and 4, 22 is smaller than or potentially may be smaller 12/14 if design requirements necessitate) and is movably arranged in the collecting device holder (22 can slide in and out of 48).
Regarding claim 2, Friedman disclose wherein the collecting device is movably arranged in a direction parallel to the flow path in the collecting device holder (see picture below where the dark line represents the direction parallel to the flow path that the collecting device 22 can move)

    PNG
    media_image1.png
    848
    681
    media_image1.png
    Greyscale

Regarding claim 3, Friedman disclose wherein each flow path has a cylindrical shape (see Fig. 4 reproduced above where each flow path in 48 is cylindrical) and the collecting device holder comprises an inwardly directed flange at a proximal end of each flow path for retaining the collecting device in an upstream direction in the flow path of the collecting device holder (48 includes a ledge that prevents the 22 from sliding all the way through, see closeup of Fig. 5 below).
[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    568
    848
    media_image2.png
    Greyscale

Regarding claim 5, Friedman disclose wherein the collecting device holder comprises three flow paths arranged side-by-side and parallel to each other (5 paths are shown in #48 and all are parallel and side by side, “comprises” mean there may be more than 3).
Regarding claim 9, Friedman et al. disclose wherein the sampling device is disposable (the entire device would be capable of being disposed, for example, if something broke on the device, one could dispose of it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2005/0177057) in view of Tesluk et al. (US 2005/0184264).  Friedman et al. do not disclose the portable sampling device further comprising a cantilever snap-fit connection including at least one deflectable tab comprising a 22 recess arranged on the housing and at least one cantilevered protrusion arranged on the holder, wherein the at least one protrusion is adapted to mate with and engage the recess in the at least one deflectable tab when the housing and the holder are brought together.  These type of deflectable cantilever connecting structures are generally known for coupling two parts together.  Tesluk et al. teach one such structure.  In Figure 8B, two parts are 12 and 14 are coupled together using cantilevered arm 234 which is a deflecting tab.  When coupled to part 14, the tab deflects and then snaps into recess 230 to form the coupling.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Friedman et al. to use the claimed coupling .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2005/0177057) in view of Suga et al. (US 2008/0092629).  Friedman et al. do not the portable sampling device further comprising at least one lid to cover the inlet (12) and/or the outlet of the sampling device.  Lids to cover inlets or outlets are known in the art.  For example, Suga et al. teach a breath collection device (see Fig. 4) that includes a cap for closing the inlets and outlets when not in use (See [0038] – “A plug (not shown) such as a cap can be attached to the joint 4, and by attaching this cap or the like, the opening portion 5 can be plugged when not in use. By plugging the opening portion 5 as such, the inside of the holding container 2 is put in an airtight state, and thus contamination can be prevented during movement or the like.”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Friedman et al. to include lid as taught by Suga et al. to cover the inlets and outlets because this can prevent contamination.  There would have been a reasonable expectation of success given the simplicity of cap/lid designs to cover an opening.  While Suga et al. do not specifically disclose a cap with an outward flange (claim 8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2005/0177057) in view of McCash (US 20040161804).  Freidman et al. do not disclose wherein the sampling device is made from a medically acceptable plastic material chosen from polypropylene, polyvinylidene fluoride (PVDF), fluorinated ethylene propylene (FEP) and/or polytetrafluoroethylene (PTFE).  However, McCash et al. teach a sample collection device (see Abstract).  McCash teaches that the components may be made of PTFE ([0214] – “Preferably, for ease and cheapness of manufacture, one or more of the tubular element and the plunger element are fabricated from plastics materials. More preferably, the plastics materials comprise one or more of an acrylate, polyethylene, polypropylene, silicone rubber, polyvinyl chloride (PVC), alkylene, polycarbonate, and polytetrafluoroethylene (PTFE) plastics material. Most preferably, the plastics materials are injection moulded.”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Friedman to use PTFE as taught by McCash for the material of construction because it can be easy and cheap to use for fabrication.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 - Figures 3 and 5a of the application show abutment member 13 and how it would act as a detent to hold the sample collection devices.  The ends of the containers 22 shown in Figure 4 and 5 do not appear to touch anything in the housing as holder 48 already holds the containers in place, thus there would be no rationale for making the claimed abutment.  
Claim 11 – No prior art of record teaches or fairly suggests, in combination with all other limitations, the structural arrangement of the collection device claimed.  

Conclusion
Claims 4 and 11 are objected to while claims 1-3 and 5-10 are rejected.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THO Q TRAN/Examiner, Art Unit 3791
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791